APPEAL OF ARTHUR B. CHIVERS.Chivers v. CommissionerDocket No. 5396.United States Board of Tax Appeals4 B.T.A. 1083; 1926 BTA LEXIS 2074; September 27, 1926, Decided *2074 Arthur B. Chivers pro se.  Ellis W. Manning, Esq., for the Commissioner.  LITTLETON*1083  LITTLETON: The petitioner claims that the determination of a deficiency of $366.57 for the calendar year 1924 was erroneous, for the reason that the Commissioner should have allowed him a deduction for exhaustion, wear and tear and the expense of the operation and *1084  upkeep of an automobile, and a loss on the sale of same; also a deduction for amounts expended for club dues.  FINDINGS OF FACT.  Petitioner is now a resident of New York City.  During the calendar year 1924, he resided in AtlantaGa., where he was employed by a corporation engaged in publishing a daily newspaper at that place.  In March, 1923, he purchased an automobile for $2,950.  On February 1, 1924, he traded this car for a new one of the same make, and received a credit of $1,973, as a result of which he claimed a loss of $977.  The new automobile cost him $3,925.50, upon which he computed exhaustion, wear and tear of $785.10, at the rate of 20 per cent per annum, and claimed 60 per cent of same, or $471.06 as a deduction for 1924.  During the taxable year 1924, petitioner expended*2075  the following amounts for the upkeep and operation of the automobile - Gasoline$181.45Insurance246.00Repairs66.50Chauffeur's salary1,040.00Chauffeur's uniform61.00Total1,595.04Of this total, he deducted $957.03, being 60 per cent thereof.  Petitioner during 1924 also expended $110 for membership dues to the Good Hill Country Club and $137.50 for dues to the Atlanta City Club.  In addition, he made gifts to club employees, totaling $15, and these amounts he deducted from gross income as business expense.  During the years 1923 and 1924, 60 per cent of the use of petitioner's personal automobile was for the convenience of visitors to Atlanta and in entertaining them with the view of maintaining and increasing the good will of the newspaper published by the corporation by which he was employed.  At practically all times during the day, his automobile and chauffeur were held in readiness for use by friends of the newspaper on such occasions and to such an extent as in the opinion of petitioner would tend to increase the good will of the newspaper in which he was interested.  The memberships in the Good Hill and City Clubs were for petitioner's*2076  personal convenience and pleasure, and also for the purpose of enabling him to entertain friends of the newspaper and visitors.  Judgment for the Commissioner.  Appeal of Franklin M. Magill, 4 B.T.A. 272">4 B.T.A. 272.PHILLIPS dissents.